DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 5-14 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art teach various gas detectors and sniffer probe for determining if there are gas leaks.  The prior art further teach capacitive sensing arrangements in gripping portions for enabling/disabling the operation of electronic devices.    The prior art, including newly cited International Patent Application Publication WO 2009/130666, do not appear to teach:
(a) additional detection electrode electrically isolated from the at least one handling detection electrode, the at least one additional detection electrode being arranged in a frontal part of the handle, the capacitive proximity sensor being configured to send a control signal to the processing unit when a contact with or an approach towards the frontal part of the handle is detected; or
(b) the suction into the sniffer end piece is controlled when a first handling detection signal associated with a first handling detection electrode and a second handling detection signal associated with a second handling detection electrode are simultaneously greater than or equal to a threshold, and the stopping of the suction into the sniffer end piece is controlled when the first and/or the second handling detection signal is less than the threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner , can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856